                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

BRYAN KEITH PARKS,                                '
Tarrant No. 0194661,                              '
                                                  '
               Plaintiff,                         '
                                                  '
v.                                                '            Civil Action No. 4:21-cv-00111-O
                                                  '
RENE HINOJOSA,                                    '
                                                  '
               Defendant.1                        '

                                     OPINION AND ORDER

       Before the Court is Defendant’s Motion to Dismiss Pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6) (ECF No. 12), filed April 1, 2021. No response was filed. Having

considered the motion, pleadings, record, and applicable law, and for the reasons that follow, the

Court grants the motion.

I.     BACKGROUND

       Plaintiff Bryan Keith Parks is an inmate confined at the Tarrant County Jail in Fort Worth,

Texas. Proceeding pro se and in forma pauperis, and pursuant to 42 U.S.C. ' 1983, Plaintiff sues

Defendant Rene Hinojosa (“Hinojosa”), Director of the Texas Department of Criminal Justice-

Parole Division (“TDCJ”), solely in his official capacity. Plaintiff seeks injunctive and declaratory

relief for alleged violations of his Fifth and Fourteenth Amendment rights. See Compl., ECF No.

1. On February 26, 2021, Plaintiff filed his answers to the Court’s questionnaire. See Pl.’s Ans.

Questionnaire, ECF No. 9. Plaintiff challenges the constitutionality of his current incarceration

on a parole revocation warrant (also known as a “blue warrant”) issued by the TDCJ Parole



1
  Effective August 1, 2020, Rene Hinojosa replaced Pamela Thielke as the TDCJ Parole Division Director.
In accordance with Federal Rule of Civil Procedure 25(d), Rene Hinojosa is automatically substituted in
place of Pamela Thielke as Defendant.
                                                  1
Division following his arrest and charge with manufacture and delivery of a controlled substance.

See Compl., ECF No. 1; Pl.’s Ans. Court Questionnaire, ECF No. 9.

        On November 11, 1991, following his conviction for aggravated possession of

amphetamine with intent to deliver, Plaintiff received a sentence which expires is 2026. Pl.’s Ans.

Court Questionnaire, Ans. No. 6, ECF No. 9. Plaintiff was granted parole and released from state

custody on August 19, 2014. Id. While on parole, Plaintiff was charged in Tarrant County, Texas,

with a felony count of manufacture and delivery of a controlled substance. Id. at Ans. Nos. 2, 3.

Because of this charge, the TDCJ Parole Division issued a blue warrant on July 31, 2020, pursuant

to Tex. Gov’t Code § 508.251, requiring Plaintiff’s return to custody. Id. at Ans. No. 1. In issuing

the blue warrant, the TDCJ Parole Division determined that Plaintiff was a threat to public safety,

and thus did not meet the criteria under Tex. Gov’t Code § 508.254(d) for release on bond pending

his revocation hearing. Id. The blue warrant was executed on August 26, 2020, and Plaintiff has

since been detained in Tarrant County Jail. Id. Plaintiff has not filed a state or federal habeas corpus

petition challenging his pre-revocation detention. Id. at Ans. Nos. 7, 8. Instead, on February 1,

2021, he filed this civil rights suit under Section 1983 challenging the constitutionality of the Texas

Government Code provisions permitting his confinement without bond. He asks the Court to issue

a “temporary or permanent injunction against enforcement of Texas Government Code 508.251

and 508.254,” enjoining the TDCJ Parole Division of its authority to issue no-bond blue warrants.

Compl. 8, ECF No. 1.

        On March 2, 2021, the Court ordered service of the pleadings and Plaintiff’s Answers to

the Court’s Questionnaire on Defendant. On April 1, 2021, Defendant Hinojosa filed a Motion to

Dismiss Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) with an accompanying

Certificate of Service. Plaintiff did not file a response.



                                                   2
II.    LEGAL STANDARDS

       A.      Fed. R. Civ. P. 12(b)(1)

       “Federal courts are courts of limited jurisdiction, and absent jurisdiction conferred by

statute, lack the power to adjudicate claims.” Stockman v. Fed. Election Comm’n, 138 F.3d 144,

151 (5th Cir. 1998). The Court “must presume that a suit lies outside this limited jurisdiction, and

the burden of establishing federal jurisdiction rests on the party seeking the federal forum.”

Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001). “When a Rule 12(b)(1) motion is

filed in conjunction with other Rule 12 motions, the court should consider the Rule 12(b)(1)

jurisdictional attack before addressing any attack on the merits.” Ramming v. United States, 281

F.3d 158, 161 (5th Cir. 2001) (per curiam).

       The Court must dismiss a complaint for lack of subject matter jurisdiction “‘when the court

lacks the statutory or constitutional power to adjudicate the case.’” Home Builders Ass’n of Miss.,

Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v. Ironworkers Local

6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)). The United States Court of Appeals for the

Fifth Circuit recognizes a distinction between a “facial” attack to subject matter jurisdiction, which

is based solely on the pleadings, and a “factual” attack to jurisdiction, which is based on affidavits,

testimony, and other evidentiary material. See Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir.

1981); accord Ramming, 281 F.3d at 161. Lack of subject matter jurisdiction may be found in any

one of three instances: (1) the complaint alone; (2) the complaint supplemented by undisputed

facts evidenced in the record; or (3) the complaint supplemented by undisputed facts plus the

court’s resolution of disputed facts. Regardless of the nature of the attack, the plaintiff seeking a

federal forum “constantly bears the burden of proof that jurisdiction does in fact exist.” Ramming,

281 F.3d at 161. Where, as here, a defendant files a Rule 12(b)(1) motion to dismiss, the attack is

presumptively facial, and the Court need look only to the sufficiency of the allegations of plaintiff’s
                                                  3
complaint, or on the complaint as supplemented by undisputed facts, all of which are presumed to

be true. Williamson v. Tucker, 645 F.2d 404, 412 (5th Cir. 1989); Paterson, 644 F.2d at 523.

       B.      Fed. R. Civ. P. 12(b)(6)

        Federal Rule of Civil Procedure 8(a) requires a claim for relief to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule

8 does not require detailed factual allegations, but “it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). If a plaintiff fails to satisfy Rule

8(a), the defendant may file a motion to dismiss the plaintiff’s claims under Federal Rule of Civil

Procedure 12(b)(6) for “failure to state a claim upon which relief may be granted.” Fed. R. Civ. P.

12(b)(6).

       To defeat a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

663 (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

       In reviewing a Rule 12(b)(6) motion, the Court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State Farm

Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007). The Court is not bound to accept legal

conclusions as true, and only a complaint that states a plausible claim for relief survives a motion
                                                 4
to dismiss. Iqbal, 556 U.S. at 678-79. When there are well-pleaded factual allegations, the Court

assumes their veracity and then determines whether they plausibly give rise to an entitlement to

relief. Id.

III.     ANALYSIS

         In support of his motion to dismiss, Defendant Hinojosa contends that (i) Plaintiff’s claims

against him are barred by Eleventh Amendment immunity, thereby depriving the Court of subject

matter jurisdiction; (ii) Plaintiff’s claims fail on the merits because the Supreme Court has held

that detention pursuant to a facially valid warrant is not a constitutional violation; and (iii)

Plaintiff’s claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994). The Court addresses

Defendant Hinojosa’s arguments in turn.

         A.     Eleventh Amendment Immunity

         Under the Eleventh Amendment, states may not be sued in federal court unless they

unequivocally consent to suit or unless Congress, pursuant to a valid exercise of power,

unequivocally expresses its intent to abrogate immunity. Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 99-100 (1984). Eleventh Amendment sovereign immunity extends to

state agencies and to state officials if the relief sought would operate against the state. Id. at 101.

Plaintiff has sued Defendant Hinojosa in his official capacity. He is an employee of TDCJ, an

agency of the state of Texas. See Tex. Gov’t Code §§ 493.001-493.002. Absent an exception,

therefore, he is entitled to Eleventh Amendment immunity from the claims asserted against him

because “the state is the real, substantial party in interest.” Pennhurst, 465 U.S. at 101; see also

Union Pac. R. Co. v. Louisiana Pub. Serv. Comm’n, 662 F.3d 336, 340 n.3 (5th Cir. 2011) (“A suit

against a state official in his or her official capacity is not a suit against the official but rather is a

suit against the official’s office.”) (internal punctuation and citation omitted).


                                                    5
        The Supreme Court in Ex parte Young set forth a narrow exception to Eleventh

Amendment Immunity, allowing prospective injunctive or declaratory relief through official

capacity actions. 209 U.S. 123, 159-60 (1908). 2 Injunctive relief, however, is “to be used

sparingly, and only in a clear and plain case.” Rizzo v. Goode, 423 U.S. 362, 378 (1976). When a

government agency is involved, a court must additionally observe the requirement that the

government be granted the “widest latitude in the dispatch of its own internal affairs.” Id. at 378-

79; see also Lewis v. Casey, 518 U.S. 343, 349 (1996) (“[I]t is not the role of courts, but that of

the political branches, to shape the institutions of government in such fashion as to comply with

the laws and the Constitution.”).

        As explained below, because Plaintiff fails to establish a legal basis for the injunctive and

declaratory relief he seeks, his claims are outside of the Ex parte Young exception and will,

therefore, be dismissed for lack of subject matter jurisdiction. See Alaniz v. Lowe, No. 7:18-cv-

00141-M-BP, 2019 WL 2931938, at *8 (N.D. Tex. June 13, 2019), report and recommendation

adopted, No. 7:18-cv-00141-M-BP, 2019 WL 2929593 (N.D. Tex. July 8, 2019) (holding that

TDCJ Parole Division employees sued in their official capacities were protected by Eleventh

Amendment immunity where plaintiff’s claims for injunctive and declaratory relief were

unsupported by law, warranting dismissal under Rule 12(b)(1)); Smart v. Paxton, No. 4:21-cv-

433-P, April 16, 2021 Order of Dismissal 6-7, ECF No. 9 (holding that Attorney General of State

of Texas sued in his official capacity was protected by Eleventh Amendment immunity where


2
  Other exceptions to Eleventh Amendment immunity are a state’s waiver or consent, Idaho v. Coeur
d’Alene Tribe, 521 U.S. 261, 267 (1997); and Congress’s abrogation of the state’s immunity through section
5 of the Fourteenth Amendment, Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 364 (2001). The law
is clear that Texas has not waived immunity or consented to suit under § 1983. See, e.g., Quern v. Jordan,
440 U.S. 332, 338 n.7 (1979) (“§ 1983 does not explicitly and by clear language indicate on its face an
intent to sweep away the immunity of the States....”); Baldwin v. Univ. of Texas Med. Branch at Galveston,
945 F. Supp. 1022, 1030 (S.D. Tex. 1996) (“Congress did not abrogate the states’ Eleventh Amendment
immunity by enacting 42 U.S.C. §§ 1981, 1983, and 1985.”). Further, Plaintiff has not advanced any viable
argument that Congress has abrogated the state of Texas’s immunity.
                                                    6
plaintiff’s claims for injunctive and declaratory relief were unsupported by law, warranting

dismissal under Rule 12(b)(1)).

       There are four prerequisites for injunctive relief. To prevail, Plaintiff must demonstrate: (i)

a substantial likelihood of success on the merits; (ii) a substantial threat of immediate and

irreparable harm for which it has no adequate remedy at law; (iii) that greater injury will result

from denying the temporary restraining order than from its being granted; and (iv) that a temporary

restraining order will not disserve the public interest. Opulent Life Church v. City of Holly Springs,

697 F.3d 279, 288 (5th Cir. 2012); Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987). The party

seeking such relief must satisfy a cumulative burden of proving each of the four elements

enumerated before a temporary restraining order or preliminary injunction can be granted.

Mississippi Power and Light Co. v. United Gas Pipeline, 760 F.2d 618, 621 (5th Cir. 1985); Clark,

812 F.2d at 993.

       Plaintiff asks the Court to issue a “temporary or permanent injunction against enforcement

of Texas Government Code 508.251 and 508.254.” Compl. 8, ECF No. 1. As summarized by

Defendant Hinojosa, “Plaintiff seeks to nullify two state statutory provisions and strip the TDCJ

Parole Division of its authority to issue no-bond blue warrants, the primary purpose of which is

protect the public from parolees who continue to pose a threat to society.” Def.’s Mot. 6, ECF No.

12. Defendant Hinojosa contends that “[t]his request is well beyond the scope of relief permitted

by the PLRA.” Id. The Court agrees. See Brown v. Plata, 563 U.S. 493, 531 (2011) (“The PLRA

states that a remedy shall extend no further than necessary to remedy the violation of a ‘particular

plaintiff or plaintiffs.’”) (quoting 18 U.S.C. § 3626(a)(1)(a)). Additionally, the Court agrees with

Defendant Hinojosa that, even assuming arguendo that Plaintiff has stated a constitutional

violation, he lacks standing to “restrain enforcement of Tex. Gov’t Code 508.251 and 508.254”

(see Compl. 6) in any case other than his own. See Warth v. Seldin, 422 U.S. 490, 499 (1975)
                                                  7
(stating that even if Article III standing is met, a plaintiff cannot rest his claim to relief on the legal

rights of third parties).

        Moreover, Plaintiff’s claims fail on the merits. The Supreme Court has held that detention

pursuant to a facially valid warrant is not a constitutional violation. Baker v. McCollan, 443 U.S.

137, 143 (1979). Plaintiff does not allege or in any way show that the blue warrant in his case was

not facially valid. See Jones v. Cerliano, No. 6:19-CV-264, 2020 WL 5809968, at *3 (E.D. Tex.

June 22, 2020) (“Because the arrest warrants and the parole revocation warrant were facially valid,

they preclude [plaintiff]’s [Section 1983] claim for false imprisonment.”), report and

recommendation adopted, 2020 WL 5802925 (E.D. Tex. Sept. 29, 2020). Even if the charges

against Plaintiff are eventually dropped, that would not invalidate the lawfulness of his current

incarceration. See id. (“The fact that the charges stemming from the May 2018 incident were later

dropped does not show that Jones’ . . . confinement was unlawful at any point, particularly in light

of the parole revocation warrant which prevented his release on bond.”).3

        In short, under governing law, Plaintiff cannot establish any legal basis for the injunctive

and declaratory relief he seeks. Accordingly, his request for injunctive and declaratory relief lies

outside of the Ex parte Young exception to Eleventh Amendment Immunity. For this reason, the

Court grants Defendant Hinojosa’s Rule 12(b)(1) motion to dismiss and dismisses Plaintiff’s

claims for lack of subject matter jurisdiction.




3
  The Court also agrees with Defendant Hinojosa that, insofar as Plaintiff’s complaint can be liberally
construed as alleging that denial of release on bond pending his revocation hearing violated his equal
protection rights, he fails to state a legally cognizable claim. See Kirby v. Cockrell, No. 4:01-cv-876-A,
2002 WL 1285489, at *3 (N.D. Tex. June 5, 2002) (“The different classification between bond for prisoners
before conviction and bond for convicted felons who are arrested for supervision violations does not violate
the Equal Protection Clause.”) (citations omitted).
                                                     8
       B.      Heck v. Humphrey

       Defendant Hinojosa also argues that, to the extent Plaintiff is attacking the validity of his

detention, he cannot prevail in this action and his claims must be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(6). For the reasons that follow, the Court agrees.

       When a successful civil rights action would necessarily imply the invalidity of a plaintiff’s

incarceration, as in the case at hand, the complaint must be dismissed unless the plaintiff

demonstrates that the decision resulting in his confinement has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal authorized to make such a

determination, or called into question by a federal court’s issuance of a writ of habeas corpus under

28 U.S.C. § 2254. Heck, 512 U.S. at 486-87. The rule in Heck applies to complaints about the fact

or duration of parole. See, e.g., McGrew v. Tex. Bd. of Pardons & Paroles, 47 F.3d 158 (5th Cir.

1995) (inmate failed to state Section 1983 claim challenging parole board’s policy of extending

his sentence after revoking his mandatory supervision, where he remained in custody and was not

alleging that sentence imposed as result of revocation proceedings was invalidated by state or

federal court). See also Littles v. Bd. of Pardons & Paroles Div., 68 F.3d 122, 123 (5th Cir. 1995);

Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir. 1995).

       Courts have specifically applied Heck in the context of blue warrant detention, holding that

“[t]o the extent [a] plaintiff complains that he is being held on an invalid pre-revocation warrant,

his claims are in the nature of habeas, not civil rights, and cannot be pursued within [a Section

1983] lawsuit.” Blanchard v. Jenkins, No. H-13-0228, 2014 WL 243381, at *2 (S.D. Tex. Jan. 21,

2014). See also Almendarez v. Huddleston, No. 4:10-cv-333-Y, 2010 WL 3784200, at *1 (N.D.

Tex. Sept. 28, 2010) (“Plaintiff’s request to have this Court declare invalid the parole warrant, and

the pre-conviction detention resulting therefrom unconstitutional, if successful, necessarily would

imply the invalidity of his present sentence. Thus, such claims are not cognizable under § 1983
                                                 9
unless Plaintiff has satisfied the conditions set by Heck.”), aff’d, 434 F. App’x 397 (5th Cir. 2011);

Davis v. Lynch, 349 F. App’x 947, 948 (5th Cir. 2009) (per curiam) (claim that blue warrant

unconstitutionally prevented defendant from posting bond on new criminal charge was barred by

Heck where defendant failed to show his incarceration on the revocation warrant had been

invalidated); Bailey v. Fuentez, No. 3:19-cv-2042-S, 2020 WL 6551270, at *2 (N.D. Tex. Mar.

23, 2020) (same), report and recommendation adopted, 2020 WL 6550500 (N.D. Tex. Nov. 5,

2020).

          In Ards v. Abbott, plaintiff filed a Section 1983 complaint against the Texas Governor and

various employees of the Texas Board of Pardons and Paroles after being denied release on bond

because of a blue warrant. No. H-17-3287, 2017 WL 6761828, at *1-2 (S.D. Tex. Nov. 2, 2017).

The district court dismissed the action sua sponte under 28 U.S.C. § 1915A(b) for failure to state

a claim, determining that Ards’ allegations were barred by Heck:

                   It is evident from the pleadings that the challenged parole decision has not
          been set aside or invalidated. Absent a showing that the disputed parole decision
          has been invalidated or set aside, Ards’ claim for money damages is precluded by
          the rule in Heck. Any claim for declaratory or injunctive relief is likewise
          precluded. As a result, the Complaint must be dismissed with prejudice for failure
          to state a claim upon which relief can be granted under § 1983.

2017 WL 6761828, at *1-2 (S.D. Tex. Nov. 2, 2017). Ards then sought leave to appeal in forma

pauperis, which the Fifth Circuit denied, finding that his argument for relief was frivolous. 732 F.

App’x 352 (5th Cir. 2018). Defendant Hinojosa argues that the same finding must be made here.

The Court agrees and concludes that, for the reasons stated in Ards, Plaintiff’s challenge is Heck-

barred.

          Finally, the Court notes that Plaintiff’s description of his current confinement as “pre-trial

detention” amounting to “punishment before conviction” is inaccurate. See Compl. 4, ECF No. 1.

Plaintiff’s felony conviction in 1999 carried a sentence of confinement until 2026. As Defendant

                                                   10
Hinojosa notes in his motion to dismiss, “that he was released on parole before then simply means

that he had been granted conditional permission to serve the remainder of his sentence outside of

prison. When he was arrested on a new felony charge, that conditional permission was rescinded

by statute and he was placed back in custody to continue serving his original sentence.” Def.’s

Mot. Dismiss 9, ECF No. 12. Whether Plaintiff remains in custody following his revocation

hearing, his challenge to the no-bond blue warrant goes directly to the “fact or duration” of his

confinement. If successful, his request for declaratory and injunctive relief—asking the Court to

declare the blue warrant and the pre-hearing detention resulting therefrom unconstitutional—

would necessarily imply the invalidity of his present confinement. Thus, his Section 1983 claims

are not cognizable under Heck and must be dismissed.4

IV.       CONCLUSION

          After considering the pleadings and applicable law, and for the reasons set forth above, the

Court GRANTS Defendant’s Motion to Dismiss Pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6) (ECF No. 12). It is ORDERED that Plaintiff’s Complaint (ECF No. 1), as

supplemented by his Answers to the Court’s Questionnaire (ECF No. 9), is DISMISSED

WITHOUT PREJUDICE as against Defendant Hinojosa in his official capacity for lack of

subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). To the extent Plaintiff’s

claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994), those claims are DISMISSED

WITH PREJUDICE under Federal Rule of Civil Procedure 12(b)(6), but Plaintiff is permitted to

reassert those claims if and when the conditions under Heck are met.5


4
  The Court also agrees with Defendant Hinojosa that, even if construed as a federal habeas petition,
Plaintiff’s claims must be dismissed. A detainee such as Plaintiff who thinks he should not be detained can
seek release or otherwise challenge the conditions of his confinement by seeking a state writ of habeas
corpus against his custodian. Nothing prevented Plaintiff from seeking to challenge his detention or any
allegedly impermissible delay in his revocation hearing by that route.
5
    Where a § 1983 plaintiff’s claims attack the fact or duration of his confinement and such claims are
                                                   11
       In accordance with Federal Rule of Civil Procedure 58(a), a final judgment shall issue

separately.

       SO ORDERED this 30th day of April, 2021.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




dismissed under Heck v. Humphrey, the dismissal should be “with prejudice.” Boyd v. Biggers, 31 F.3d
279, 284 (5th Cir. 1994); Stephenson v. Reno, 28 F.3d 26, 27-28 (5th Cir. 1994).
                                                12
